DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 14 objected to because of the following informalities: 
Regarding claim 4, the claim recites the limitation “output sequency F” in line 3, should have been “output sequence f”. 
Similar scenario exists in claim 14. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,218,247. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the instant application merely broadens the scope of the claims 1 – 20 of the patent by eliminating the elements and their functions of claims 1 – 20 the patent. Therefore, it would be obvious to one having ordinary skill in the art at the time the invention was made to realize that the both invention to provide a system for detecting communications with a drone, the system comprising: a radio-frequency (RF) receiver configured to receive an RF signal transmitted between the drone and a controller, the RF signal including scrambled data r based on known scramblers with an unknown scrambling seed s; a hardware processor; and a memory device in communication with the hardware processor and having stored computer-executable instructions to cause the hardware processor to: obtain a predetermined matrix based at least in part on a state transition matrix F of the known scramblers, and determine the unknown scrambling seed s based at least in part on the predetermined matrix and the scrambled data r. Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the patent. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower patent claim.
Instant Application
Patent
Claim 1: A system for detecting communications with a drone, the system comprising: a radio-frequency (RF) receiver configured to receive an RF signal transmitted between the drone and a controller, the RF signal including scrambled data r based on known scramblers with an unknown scrambling seed s; a hardware processor; and a memory device in communication with the hardware processor and having stored computer-executable instructions to cause the hardware processor to: obtain a predetermined matrix based at least in part on a state transition matrix F of the known scramblers, and determine the unknown scrambling seed s based at least in part on the predetermined matrix and the scrambled data r.
Claim 1: A system for detecting communications with a drone, the system comprising: a radio-frequency (RF) receiver configured to receive an RF signal transmitted between the drone and a controller, the RF signal including scrambled data r based on known scramblers with an unknown scrambling seed s; a hardware processor; and a memory device in communication with the hardware processor and having stored computer-executable instructions to cause the hardware processor to: obtain a predetermined matrix based at least in part on a state transition matrix F of the known scramblers, and determine the unknown scrambling seed s based on a function including the predetermined matrix, segments of a scrambler output sequence f with known initial states, and segments of the scrambled data r.
Claim 2: The system of Claim 1, wherein the RF receiver is configured to receive the RF signal with OFDM modulated data and known channel codes that has a sufficiently high signal-to-noise ratio (SNR) such that scrambled bits that contain at least one repetition of unscrambled data are received over a channel.
Claim 2: The system of claim 1, wherein the RF receiver is configured to receive the RF signal with OFDM modulated data and known channel codes that has a sufficiently high signal-to-noise ratio (SNR) such that all scrambled bits that contain at least one repetition of unscrambled data are received over a channel.
Claim 3: The system of Claim 1, wherein the instructions cause the hardware processor to further determine a number of data bits required in segments of the received data r for data combining to determine the unknown scrambling seed s using a state transition matrix C of a channel coder and a state transition matrix R of a rate matcher to find a null subspace matrix of a matrix RC and a Moore-Penrose inverse of the predetermined matrix.
Claim 3: The system of claim 1, wherein the instructions cause the hardware processor to further determine a smallest number of data bits required in each segment of the received data r for data combining to determine the unknown scrambling seed s using a state transition matrix C of a channel coder and a state transition matrix R of a rate matcher to find a null subspace matrix of a matrix RC and a Moore-Penrose inverse of the predetermined matrix.
Claim 4: The system of Claim 1, wherein the instructions cause the hardware processor to further determine the unknown scrambling seed s based on segments of a scrambler output sequence f with known initial states.
Claim 4: The system of claim 1, wherein the instructions cause the hardware processor to further determine the unknown scrambling seed s based on the scrambled data r.
Claim 5: The system of Claim 1, wherein the RF receiver is configured to obtain real log-likelihood ratio (LLR) values from the scrambled data r.
Claim 5: The system of claim 1, wherein the RF receiver is configured to receive the scrambled data r as modulated symbols and obtain real log-likelihood ratio (LLR) values from modulation de-mapping.
Claim 6: The system of Claim 5, wherein the instructions cause the hardware processor to derive a seed estimate in terms of the LLR values for each repetition, and soft combining the seed estimates for all repetitions.
Claim 6: The system of claim 5, wherein the instructions cause the hardware processor to derive a seed estimate in terms of the LLR values for each repetition, and soft combining the seed estimates for all repetitions.
Claim 7: The system of Claim 1, wherein the instructions cause the hardware processor to decode and identify a drone using the detected scrambling seed s.
Claim 7: The system of claim 1, wherein the instructions cause the hardware processor to decode and identify a drone using the detected scrambling seed s.
Claim 8: The system of Claim 1, wherein the instructions cause the hardware processor to determine a number of data bits required in segments of the scrambled data r for data combining to determine the unknown scrambling seed s by finding the predetermined matrix based on additions of two submatrices of the state transition matrix F in Galois Field of two elements GF(2) and a Moore-Penrose inverse of the predetermined matrix.
Claim 8: The system of claim 1, wherein the instructions cause the hardware processor to determine a smallest number of data bits required in each segment of the scrambled data r for data combining to determine the unknown scrambling seed s by finding the predetermined matrix based on additions of two submatrices of the state transition matrix F in Galois Field of two elements GF(2) and a Moore-Penrose inverse of the predetermined matrix.
Claim 9: he system of Claim 1, wherein the instructions cause the hardware processor to obtain a soft combined estimate of the unknown scrambling seed s based on segments of the scrambled data r that contains repetitions of unscrambled data.
Claim 9: e system of claim 1, wherein the instructions cause the hardware processor to obtain a soft combined estimate of the unknown scrambling seed s based on selecting different segments of the scrambled data r that contains repetitions of unscrambled data.
Claim 10: The system of Claim 1, wherein the function used to determine the unknown scrambling seed s further includes a scrambler output sequence f of the state transition matrix F.
Claim 10: The system of claim 1, wherein the function used to determine the unknown scrambling seed s further includes the scrambler output sequence f of the state transition matrix F based on the known scrambling seeds.
Claim 11: A method of detecting communications with a drone, the method comprising: receiving a radio frequency (RF) signal transmitted between the drone and a controller, the RF signal including scrambled data r based on known scramblers and an unknown scrambling seed s; obtaining by a hardware processor a predetermined matrix based at least in part on a state transition matrix F of the known scramblers; and determining by the hardware processor the unknown scrambling seed s based at least in part on the predetermined matrix and the scrambled data r.
Claim 11: A method of detecting communications with a drone, the method comprising: receiving a radio frequency (RF) signal transmitted between the drone and a controller, the RF signal including scrambled data r based on known scramblers and an unknown scrambling seed s; obtaining by a hardware processor a predetermined matrix based at least in part on a state transition matrix F of the known scramblers; and determining by the hardware processor the unknown scrambling seed s based on a function including the predetermined matrix, segments of a scrambler output sequence f with known initial states, and segments of the scrambled data r.
Claim 12: The method of Claim 11, wherein receiving the RF signal with OFDM modulated data and known channel codes occurs that has a sufficiently high signal-to-noise ratio (SNR) such that scrambled bits that contain at least one repetition of unscrambled data are received over a channel.
Claim 12: The method of claim 11, wherein receiving the RF signal with OFDM modulated data and known channel codes occurs that has a sufficiently high signal-to-noise ratio (SNR) such that all scrambled bits that contain at least one repetition of unscrambled data are received over a channel.
Claim 13: The method of Claim 11, further comprising determining a number of data bits required in segments of the received data r for data combining to determine the unknown scrambling seed s using a state transition matrix C of channel coder and a state transition matrix R of a rate matcher to find a null subspace matrix of a matrix RC and a Moore-Penrose inverse of the predetermined matrix.
Claim 13: The method of claim 11, further comprising determining a smallest number of data bits required in each segment of the received data r for data combining to determine the unknown scrambling seed s using a state transition matrix C of channel coder and a state transition matrix R of a rate matcher to find a null subspace matrix of a matrix RC and a Moore-Penrose inverse of the predetermined matrix.
Claim 14: The method of Claim 11, further comprising determining the unknown scrambling seed s based on segments of a scrambler output sequence f with known initial states.
Claim 14: The method of claim 11, further comprising determining the unknown scrambling seed s based on the scrambled data r.
Claim 15: The method of Claim 11, further comprising obtaining real log-likelihood ratio (LLR) values from the scrambled data r.
Claim 15: The method of claim 11, wherein receiving the scrambled data r is achieved as modulated symbols and obtain real log-likelihood ratio (LLR) values from modulation de-mapping.
Claim 16: The method of Claim 15, further comprising deriving a seed estimate in terms of the LLR values for each repetition, and soft combining the seed estimates for all repetitions.
Claim 16:  The method of claim 15, further comprising deriving a seed estimate in terms of the LLR values for each repetition, and soft combining the seed estimates for all repetitions.
Claim 17: The method of Claim 11, further comprising decoding and identifying a drone using the detected scrambling seed s.
Claim 17: The method of claim 11, further comprising decoding and identifying a drone using the detected scrambling seed s.
Claim 18: The method of Claim 11, further comprising: receiving the RF signal with OFDM modulated data and unknown channel codes that has a sufficiently high signal-to-noise ratio (SNR) such that scrambled bits that contain at least two repetitions of unscrambled data are received over a channel.
Claim 18: The method of claim 11, further comprising: receiving the RF signal with OFDM modulated data and unknown channel codes that has a sufficiently high signal-to-noise ratio (SNR) such that all scrambled bits that contain at least two repetitions of unscrambled data are received over a channel.
Claim 19: The method of Claim 11, further comprising: determining a number of data bits required in segments of the scrambled data r for data combining and find the predetermined matrix based on addition of two submatrices of -29-the state transition matrix F in Galois Field of two elements GF(2) and a Moore-Penrose inverse of the predetermined matrix.
Claim 19: The method of claim 12, further comprising: determining a smallest number of data bits required in each segment of the scrambled data r for data combining and find the predetermined matrix based on addition of two submatrices of the state transition matrix F in Galois Field of two elements GF(2) and a Moore-Penrose inverse of the predetermined matrix.
Claim 20: The system of Claim 11, further comprising: obtaining a soft combined estimate of the unknown scrambling seed s based on segments of the scrambled data r that contains repetitions of unscrambled data.
Claim 20: The system of claim 12, further comprising: obtaining a soft combined estimate of the unknown scrambling seed s based on selecting different segments of the scrambled data r that contains repetitions of unscrambled data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633